 OPERATING ENGINEERS,LOCAL NO. 36999InternationalUnion of Operating Engineers, LocalNo. 369 and Campbell-South Painting Corporationand International Brotherhood of Painters and Al-lied Trades,Local UnionNo. 49. Case 26-CD-102Employer is engaged in interstate commerce withinthe meaning of theAct. Accordingly,we find that itwill effectuate the purposes of the Act to assert juris-diction herein.August 28, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Campbell-South Painting Corpora-tion of Memphis, Tennessee, herein called the Em-ployer, alleging that International Union of OperatingEngineers, Local No. 369, herein called Local 369 orRespondent, has violatedSection 8(b)(4)(D) of theAct. The charge alleges in substance that the Respon-dent engaged in certain proscribed activity with anobject of forcing the Employer toassigncertain workto employees represented by Respondent rather thanto employees of the Employer who are represented byInternational Brotherhood of Painters and AlliedTrades, Local Union No. 49, herein called the Paint-ers or Local 49.Pursuant to notice, a hearing was held before Hear-ing Officer Armin J. Moeller, Jr., on April 22, 1974.The employer and Respondent appeared at the hear-ing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues.' Thereafter, the Em-ployer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERCampbell-South Painting Corporation is a Tennes-see corporation engaged in the industrial paintingbusiness. The parties stipulated, and we find, that the'AlthoughLocal49 was served with a copy of the charge and notice ofhearing, it made no appearance at the hearing.However,James Witham, anemployeeof the Employerand a member of Local 49,appeared at thehearing and claimed the work for himself and the other members of Local49 presently working at the Employer's jobsite.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, thatInterna-tionalBrotherhood of Painters and Allied Trades, Lo-calUnion No. 49, andInternationalUnion ofOperatingEngineers,Local No. 369, are labororgani-zations within the meaningof the Act.III.THE DISPUTEA. The WorkinDisputeThe disputed work involves the operation of aircompressors which develop volume and/or velocity inexcess of 125 cubic feet per minute(cfm) for sand-blasting at the Thomas E. Maxson Waste WaterTreatment Plant,South Plant, 2685 Steam PlantRoad,inMemphis, Tennessee.B. The Background FactsThe Employer has a collective-bargaining agree-ment with Local 49, and since it came into existence6 years ago, the Employer has employed members ofLocal 49 exclusively to operate air compressors usedin its industrial painting and sandblasting operations.Sandblasting is done on concrete or on steel in orderto prepare the surface for a new coat of paint. Theimmediate dispute arose out of the Employer's 2 sand-blasting of steel clarifiers at the Thomas E. MaxsonWaste Water Treatment Plant.Around March 1, 1974,' the Employer broughtmodel 315, 365, and 600 air compressors ° to the job-site.On March 5, one picket appeared at the entranceto the Manhattan Construction Company S site at theThomas E. Maxson Waste Water Treatment Plant,carrying a sign with the following legend:Does not employ members of the Operating En-gineers-And is not doing engineers' work underunion working conditions on this job-Pleasehelp us maintain our union wages and workingconditions I.U.O.E., Local 369.2 The actual subcontractor is Marmac,Inc. However,Campbell-South andMarmac are conceded to be, in effect,the samecompanyfor purposes of thisproceeding.7All dates are 1974 unless stated differently.The model numbers refer to the capacities of each machine in terms ofitsvolume and/or velocity.Sandblasting operations require a volume orvelocity ofover 125 cfm.3Manhattan Construction was the generalcontractorat the Thomas E.Maxson Waste Water Treatment Plant.213 NLRB No. 21 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 8, Campbell-South's president, GeorgeC. Morvan, Jr., visited Larkin Brown, business agentof Local 369, and asked him and his assistant what itwould take to have the picket removed, to which Lar-kin replied that Campbell would have to hire an oper-ating engineer. However, during the period of thepicketing and at all times thereafter, members of Lo-cal 49 continued to perform the disputed work. Inmid-March, the picketing was terminated.C. Contentionsof thePartiesCampbell-South Painting Corporation, the Em-ployer and Charging Party, contends that Respondenthas violated Section 8(b)(4)(D) of the Act by exertingcoercive pressure on the Employer to compel it toassignthe disputed work to members of Local 369.The Employer further contends that the work is prop-erly assigned to its own employees who are repre-sented by Local 49 in view of (a) area and industrypractice; (b) economy and efficiency; and (c) its con-tract with Local 49.The Respondent contends that no jurisdictionaldispute exists within the meaning of Section 10(k) ofthe Act, since, by virtue of its international constitu-tion and by actual adjustment of the work disputethrough intraunion agreement, it has been grantedjurisdiction. In support of this contention, Respon-dent introduced an unsigned memorandum of under-standingwhich was purportedly reached by theinternational unions of Local 49 and Local 369 anddated April 22, 1973, in which Painters disclaimed thedisputed work, and a document signed by Local 369business manager, Brown, and Local 49 former busi-ness representative, H. S. "Red" West, together witha telegram dated April 4 from the general president ofthe Painters, S. Frank Raftery, which affirmed thememorandum of understanding. Respondent furtherarguesthat the disputed work is normally and regu-larly performed by its members in the area, and thatithas collective-bargaining agreements with compa-niesemploying its members to perform this work. TheEmployer maintains, however, that, since it was not aparty to theseagreements, it is not bound by them.D. Applicability of theStatuteBeforethe Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record clearly shows that on March 5, 1974, theRespondent posted a picket at the Thomas E. MaxsonWaste Water Treatment Plant, South Plant, with asign protesting the fact that the Employer did notemploy members of Local 369 under "union condi-tions."Respondent's purpose to have the disputedwork assigned to employees represented by it ratherthan to Campbell-South's employees represented byLocal 49 is clear from Brown's response that to havethe picket removed the Employer would have to hireanoperatingengineer.Inthisconnection,Respondent's business agent, Brown, confirmed thisobjective by testifying, "we was trying to get an oper-ating engineer to work at our conditions." According-ly, we find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred.We find no merit in Respondent's contention thatall parties have agreed to an actual settlement of thedispute, either through the memorandum of under-standing, the agreement between Brown and West, orthe telegram from the general president of the Paint-ers.Whatever obligations the internationals imposedupon themselves and whatever disposition the repre-sentatives of Local 49 and Local 369 reached, there isno evidence that the Employer agreed to be bound byany of these agreements. The Employer specificallydenies any such obligation. In the circumstances, wefind that the Employer is not a party to any agreementproviding for the adjustment of this dispute and thatno agreed-upon method exists.'Additionally, we find that Respondent's reliance onthe memorandum of understanding as proof that Lo-cal 49 disclaimed the disputed work is misplaced. Inthis regard the Board has held that such disclaimersare ineffective where, as here, the employees repre-sented by the disclaiming organization continued toperform the disputed work? Accordingly, we rejectRespondent's contention that there was a disclaimer.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors.1.Certification and bargaining agreementsThe evidence does not indicate a Board certifica-tion relative to the disputed work.The record shows that the Employer has a collec-tive-bargaining agreement with Local 49, and that the'N. L. R. B. v. Plasterers Local Union No. 79, Operative Plasterers' and Ce-ment Masons' International Association,AFL-CIO,404 U.S. 116 (1971).' See,e.g., Laborers'InternationalUnionof North America Local 935, AFL-CIO (Interstate Drywall, Inc.),191 NLRB 467 (1971);Local 926,InternationalUnion of OperatingEngineers(High Point Sprinkler Company ofAtlanta),191NLRB 603 (1971). OPERATING ENGINEERS,LOCALNO. 369101Employer assigned the disputed work to its own em-ployees based on its interpretation of that contract.Neither Respondent nor its parent International hasany such agreement with the Employer. Consequent-ly, we find that this factor favors awarding the disput-ed work to the employees of the Employer.2.Employer's past practice,assignment,and areapracticeThe record discloses that most, if not all, of theMemphis area industrial painting contractorsof simi-lar size to the Employer employ members of Local 49exclusively to operate any air compressors used forsandblasting. Further, the record shows that,since itsinception 6 years ago, the Employer has assignedsandblasting work exclusively to its own employeesrepresented by Local 49. Thus, the Employer's assign-ment in the instant dispute appears to be consistentwith its past practice. Accordingly, we find area andpast practice and the Employer's assignmentare fac-tors favoring the employees represented by Local 49.3. Skills, economy, and efficiencyThe record discloses that both members of Local 49and Local 369 have performed sandblasting work.Thus James Witham, a member of Local 49 and anemployee of Campbell-South who appeared at thehearing to claim the work for himself and members ofLocal 49, testified that the work of operating the com-pressors which are used in sandblasting consists ofpushing a button to start and pulling the choke out tostop it. He also said that the same effort is requiredto operate the lower cfm (cubic feet per minute) spray-paint compressor, which is not in dispute. In addition,an air compressor operator may also fill the sandpotat approximately 45-minute intervals as the supply ofsand is exhausted and check the air hose lines whilethe compressor is operating to see that they are ingood repair. However, the work of filling the sandpotsis sometimes performed by members of the Laborers'Union.The record also discloses that the Employer doesnot employ members of, or have a contract with, anyother union than Local 49. Consequently, the assign-mentof the disputed work to members of Local 369would inhibit the efficient transfer and utilization ofits employees, since members of Local 369 could notperform the painting work which constitutes thegreater part of the Employer's operation.Thus, while the actual operation of the air compres-sors appears to be relatively simple and can be per-formed effectivelybymembers of either theRespondent or the Employer, the factors of efficiencyand economy favor the Employer's assignment to itsown employees.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Campbell-South Painting Corpo-ration of Memphis, Tennessee, currently representedby International Brotherhood of Painters and AlliedTrades, Local Union No. 49, are entitled to performthe work of operating all air compressors that developa greater volume and/or velocity than 125 cfm andused in Employer's operations at the Thomas E. Max-son Waste Water Treatment Plant, South Plant, 2685Steam Plant Road, Memphis, Tennessee.2. InternationalUnion of Operating Engineers,Local No. 369, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireCampbell-South Painting Corporation of Memphis,Tennessee, to assign the above-described work to em-ployees represented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local No. 369, shall notifytheRegionalDirector for Region 15, in writing,whether or not it will refrain from forcing or requiringCampbell-South Painting Corporation of Memphis,Tennessee, to assign the work in dispute in a mannerinconsistent with this determination.